Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office notes that Applicant has added “essentially” back into claim 1.  All of the prior art rejections still apply.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-16, 18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (6966449) in view of Whittington (2619249).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Williams discloses tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions of the sheets are capable of folding with respect to other portions of the device and therefor are also folded sheets); with the exception of the following which is disclosed 
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Clark (20160068302).
The Office notes the 112 rejections above.  Nevertheless, The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Clark: bottom has a top, base, side walls flush with corners, corner connector (as shown in fig 1b with 104a, 104b, upward projecting portions of the above in fig 1b, and 140).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clark (by providing the above features to the bottom) in order to improve strength, rigidity, and access.

Claims 1-10, 12-16, 18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felstad (277251), Williams (6966449) in view of Whittington (2619249).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Felstad tray (figs 1-4 capable of being for plastic receptacles), essentially flat tray bottom (a), rectangular side walls which are flat and configured to be closed, detachably connected together (c, b), with the exception of plug in connections.  Williams discloses similar art and also discloses a tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions 
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Clark (20160068302).
The Office notes the 112 rejections above.  Nevertheless, The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Clark: bottom has a top, base, side walls flush with corners, corner connector (as shown in fig 1b with 104a, 104b, upward projecting portions of the above in fig 1b, and 140).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clark (by providing the above features to the bottom) in order to improve strength, rigidity, and access.

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, and a new rejection has been made.  Nevertheless, Applicant states “Applicant respectfully disagrees with the Office Action's assertion that one having ordinary skill in the art would have been motivated to combine the references to arrive at the claimed combination of features of Applicant's amended independent claim 1.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Felstad in view of Williams (by adding plug in elements to ends) in order to provide a connection that is more easily secured and detached.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Whittington (by providing the above material to any portion of the device or the entire device) in order to improve hardness and resiliency such as against rust and corrosion.  Applicant also states “The proposed modification suggested by the Office Action would render the Felstead publication device unsatisfactory for its intended purpose or change it's principle of operation.”  The Office notes that the intended purpose and principle of operation is to both enclose and protect contents while permitting entry into the device to access and remove the contents.  The above modifications of adding plug in elements to ends and providing the above material to any portion of the device or the entire device serve to enhance the above.  Therefore, the intended purpose and operation is not only maintained but also enhanced.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the 103 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735